Citation Nr: 1815510	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  15-33 629	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1983 to September 1983 and from January 2003 to July 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets further delay but finds that additional development is necessary before a decision can be rendered on appeal.  

A review of the Veteran's post-service medical treatment records reveals that he has a current diagnosis of sleep apnea, thereby establishing a current disability for service connection.  

Review of the Veteran's service treatment records indicates that he was not specifically treated for sleep apnea in service; however, the Veteran submitted a statement in August 2012 stating that he was often groggy throughout the day and that his fellow servicemembers commented that he was making a lot of strange noises in his sleep, as though he was choking or not breathing.  He stated that he did not seek medical treatment at that time because he did not realize that it was a problem that needed to be addressed.  

In disability compensation claims, a VA medical examination must be provided when: (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence which establishes that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Board to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

As there is evidence of a current diagnosis of sleep apnea and some lay evidence indicative of in-service symptoms, remand of this claim is required for provision of an etiology opinion consistent with VA's duty to assist the Veteran in adjudication of his claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of the Veteran's sleep apnea.  The claims file must be made available to, and reviewed in its entirety by the examiner.  Any indicated tests and studies must be performed.

After a review of the entire record, the VA examiner should then offer his/her opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current sleep apnea was either incurred in, or is otherwise related to, the Veteran's active duty service.

A thorough rationale for all opinions expressed must be provided.  It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge. The opinion provider should cite to the medical and competent lay evidence of record, including the Veteran's statements, and explain the rationale for the opinion given.

It is requested that the rationale for these opinions specifically address the Veteran's reports that he was groggy during the day and his barrack mates told him that he made strange noises in his sleep, as though he was choking or not breathing.  

2.  After completing all actions set forth above and any further action needed as a consequence of the above development, readjudicate the claims on appeal.  If any benefit on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case and allow the appropriate time for response. Then return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Evan M. Deichert
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




